Citation Nr: 1528845	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-34 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1951 to January 1955.  He died in December 1998.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center (PMC) in St. Paul, Minnesota, which found that that the appellant had not submitted new and material evidence to reopen her claim of service connection for the cause of the Veteran's death. Jurisdiction over the claim is currently with the VA Regional Office in Seattle, Washington.  


FINDINGS OF FACT

1.  The Veteran died in December 1998 and the cause of death listed on the death certificate is respiratory arrest and anoxic brain damage. 

2.  Service connection for the cause of the Veteran's death was originally denied in an unappealed October 2011 rating decision. 

3.  Evidence submitted to the record since the October 2011 rating decision does not relate to an unestablished fact necessary to substantiate the appellant's claim for service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The October 2011 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2014).

2.  Evidence received since the October 2011 rating decision is not new and material, and the claim for service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was notified of the required information in letters dated in October 2010 and September 2012. 

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

The Board notes that prior rating decisions have clearly explained the issue in this case to the appellant.  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The information and evidence that has been associated with the claims file includes the Veteran's service medical records, service personnel records, relevant VA and private treatment records, and statements from the appellant.  A medical opinion was not obtained in conjunction with the petition to reopen the claim for service connection for the cause of the Veteran's death.  VA has no specific duty to obtain a medical opinion with respect to the claim on appeal requiring the presentation of new and material evidence to reopen it because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA need not provide a medical examination or medical opinion until a claim is reopened).  The appellant has not presented new and material evidence sufficient to reopen her previously denied claim.  Therefore, VA does not have an obligation to obtain an opinion.  Consequently, the Board finds that VA's duty to assist has been met. 

New and Material Evidence

In a May 2013 rating decision, the appellant's application to reopen a previously disallowed claim for service connection for the cause of the Veteran's death was denied.  The appellant's claim was originally denied in an unappealed October 2011 rating decision, because the Veteran had no service connected disabilities and no evidence had been presented linking the Veteran's cause of death to service.  The Veteran's death certificate listed the cause of death as respiratory arrest and anoxic brain damage.  The evidence of record at the time of the October 2011 rating decision included the Veteran's death certificate, the Veteran's service treatment records, and the claim for DIC.

It does not appear that the appellant perfected an appeal of this claim.  Thus, the October 2011 rating decision is final.  38 U.S.C.A. § 7104.  Therefore, this claim may not be reopened unless new and material evidence has been submitted.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  For the claim to be reopened, there need not be new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the appellant has submitted no new evidence related to the cause of the Veteran's death, but merely continues to maintain her position that the Veteran's death was related to service.  In her November 2013 VA Form 9, the appellant argued that the Veteran suffered psychological trauma from his military service.  However, the Veteran was never granted service connection for any psychiatric disorder, or any other disorder.  In addition, his cause of death was reported as respiratory arrest and anoxic brain damage, not due to any psychiatric symptoms.  New medical evidence has not been identified or submitted, nor has any evidence been submitted which would in any way be material to the claim.

Further, lay assertions of medical causation cannot serve as a predicate to reopen a claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  As such, this evidence is not material as it does not present a reasonable possibility of substantiating the claim, as it is not competent evidence.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board points out that without any actual medical evidence having been presented to indicate that the Veteran was, at any time prior to his death, diagnosed with respiratory disorder or psychiatric disorder, and with the Veteran's death certificate clearly indicating that the cause of death was due to respiratory failure with anoxic brain damage, any statements from the appellant suggesting that the Veteran may have had a respiratory or psychiatric disorder will not be a sufficient basis on which to reopen the appellant's claim.

Given the absence of receipt of any new and material evidence since the October 2011 rating decision, reopening the claim of entitlement to service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence has not been presented and the claim for service connection for the cause of the Veteran's death may not be reopened.




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


